DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment which was filed on 12/07/2021 has been entered.  Claims 1, 3-4, 7, 14, and 15 have been emended.  Claim 2 has been canceled.  No claims have been added.  Claims 1 and 3-20 are still pending in this application, with claims 1, 7 and 25 being independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,044,678. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For example, as shown in a claim-for-claim mapping table below, a combination of claims 1, 3 and 4 of the instant application has similar and/or word-for-word limitations as in claim 1 of the patent 11,044,678. And thus, independent claim 1 of the instant application (i.e., omission of an element and its function in a combination) are broader than claim 1 of the patent 11,044,678.
Dependent claims 5-6 of the pending application are having word-for-word limitations as recited in the dependent claims 2-3 of the patent 11,044,678.

Instant application - Claims 1 + 3 + 4
Patent 11,044,678 - Claim 1
A terminal, comprising: an antenna; a low-power wide-area network (LPWAN) communication module, coupled with the antenna; and an application processor, coupled with the LPWAN communication module; the LPWAN communication module being operable in an operation mode;
An electronic device, comprising: an antenna;  a low-power wide-area 
network (LPWAN) wireless-communication module, coupled with the antenna;  and an application processor, coupled with the LPWAN wireless-communication module, the LPWAN wireless-communication module being operable in an operation mode;
the terminal being configured to implement an enhanced signal 


electronic device having an effective transmission distance longer than a 
preset distance, when the LPWAN wireless-communication module operates in the operation mode;

wherein the LPWAN wireless-communication module comprises a 
received-signal processing circuit and a transmitted-signal processing circuit, and the received-signal processing circuit and the transmitted-signal processing circuit are connected in parallel;
the received-signal processing circuit comprises an external low-noise filter, the transmitted-signal processing circuit comprises an external power amplifier, the terminal is configured to receive a signal via the external low-noise filter when the external low-noise filter is operable in the operation mode,
Claim 3 - wherein the received-signal processing circuit comprises a demodulation circuit module, and a receiver, wherein the demodulation circuit module is coupled with the receiver, the receiver is coupled with the external low-noise filter, and the external low-noise filter is coupled with the antenna; and the external low-noise filter is operable in the operation mode, the operation mode is configured for implementing an enhanced signal-reception function in the LPWAN, and the enhanced signal-reception function has an effective transmission distance longer than the preset distance.

Claim 4 - wherein the transmitted-signal processing circuit comprises a modulation circuit module, and a transmitter, wherein the application processor is coupled with the modulation circuit module and the demodulation circuit module, the modulation circuit module is coupled with the transmitter, the transmitter is coupled 
the transmitted-signal 
processing circuit comprises a modulation circuit module, a transmitter, and an external power amplifier, and wherein the application processor is coupled with the modulation circuit module and the demodulation circuit module, the modulation circuit module is coupled with 
Claim 5
Patent 11,044,678 - Claim 2
Instant application - Claim 6
Patent 11,044,678 - Claim 3


When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.  Also, omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before, In re KARLSON (CCPA) 136 USPQQ 184 (1963).

Note: A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claims 1 and 3-6 would be allowable if a timely filed terminal disclaimer (eTerminal Disclaimers - electronic filing is recommended) in compliance with 37 CFR 1.321(b), 37 CFR 1.321(c) or 1.321(d) to overcome the rejection based on a nonstatutory double patenting ground, set forth in this Office Correspondence.

Claims 7-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 7-20 have been considered but are moot because the claims are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
01/27/2022